Citation Nr: 1452899	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Marcia L. Moellring, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969. 
This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for the claimed disability.  

In June 2012, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hypertension.

2. The competent and credible evidence is in relative equipoise on the issue of whether the Veteran's hypertension is secondary to his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for hypertension as secondary to service-connected diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for hypertension, the claim is substantiated, and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, hypertension is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that service connection for hypertension, as secondary to his diabetes mellitus, is warranted.  The Veteran asserts that concomitant diagnoses of hypertension and diabetes and a lack of nephopathy are not valid bases for denial of service connection.  See the April 2010 notice of disagreement; the June 2012 VA Form 9 addendum.

The evidence of record clearly indicates that the Veteran has a diagnosis of hypertension.  Private treatment records indicate that the Veteran was diagnosed with benign hypertension and prescribed Zestril by Dr. J.D.R. in December 2005.  Thus, the current disability requirement for service connection for hypertension is satisfied.  

The evidence of record also shows that service connection is in effect for diabetes mellitus, type II.  In July 2009, the RO granted the Veteran's claim for service connection for diabetes mellitus, type II, and assigned a 20 percent disability rating, effective February 9, 2009.  

Finally, the evidence is in equipoise on the issue of whether the service-connected diabetes mellitus caused or aggravated the hypertension.  Service treatment records (STRs) are silent regarding diagnosis or treatment for hypertension during the Veteran's period of active service.  In his November 1966 enlistment examination, the Veteran's systolic pressure was 132 and his diastolic pressure was 84 (or a blood pressure of 132 over 84).  In his August 1969 separation examination, the Veteran's blood pressure was 120 over 80.

In June 2009, the Veteran underwent a hypertension examination.  The examining physician noted that the Veteran was taking Cozaar for his hypertension, and his three blood pressure readings were 107 over 68, 110 over 70, and 109 over 69.  The examiner stated that the veteran had essential hypertension, which was less likely as not secondary to diabetes mellitus due to its concomitant onset and the lack of nephropathy present upon clinical testing in the examination.  The examiner also noted that the Veteran's EKG test was within normal limits.  

In July 2010, the Veteran's representative submitted a letter from A.C., a Registered Nurse and Certified Legal Nurse Consultant.  Nurse C. opined that based on a review of the Veteran's claim file, including recent medical records, it is impossible to determine the dates of onset of the Veteran's diabetes and hypertension.  As support for her opinion, Nurse C. explained how diabetes and hypertension are diagnosed, and examined treatment records from Dr. J.D.R.  Nurse C. stated that, pursuant to American Diabetes Association (ADA) guidelines, one way to diagnose diabetes is through an A1C test that measures an individual's average blood sugar level over the previous two to three months; levels between 5.7 percent and 6.4 percent are considered prediabetes, and levels of 6.5 percent or higher denote a diagnosis of diabetes.  Diabetes can also develop slowly and it is common to have diabetes for years prior to formal diagnosis.  Additionally, hypertension, also known as high blood pressure, is defined by the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC 7) as a persistent elevation of systolic blood pressure of 140 or above and a diastolic pressure of 90 or above.  The diagnosis of hypertension is based on the average of two or more blood pressure readings on at least two separate office visits; hypertension cannot be diagnoses based on a single reading.  

Nurse C. stated that a November 2005 record from Dr. J.D.R. indicates that the Veteran's A1C test showed a level of 6.4 percent and his blood pressure was 132 over 80, indicating that he was prediabetic and prehypertensic.  In December 2005, when the Veteran was diagnosed with hypertension, his blood pressure was 150 over 92.  Nurse C. pointed out that Dr. J.D.R. noted in the treatment record that the Veteran was "certainly at [a] pre-diabetic state," and that he had a history of proteinuria, which can be caused by either hypertension or diabetes.  Nurse C. also stated that although the Veteran was diagnosed with hypertension in December 2005, that diagnosis was based on a single reading, not at least two readings as required.  Moreover, Nurse C. noted, in September 2006, when Dr. J.D.R. diagnosed diabetes mellitus, he did so based on the Veteran's continual A1C level of 6.4 percent, or just below the threshold for diagnosis of diabetes mellitus, type II.

Nurse C. concluded that based on the Veteran's history and the ADA and JNC 7 guidelines, it is impossible to determine the exact date of onset of the Veteran's diabetes and hypertension.  It is therefore at least as likely as not that the hypertension is secondary to the diabetes.  Furthermore, Nurse C. indicated, the lack of nephropathy symptoms noted in the Veteran's VA examination simply indicated that kidney damage had not occurred.

In this case, the Board finds the VA physician's medical opinion and Nurse C.'s medical opinion to be competent and credible.  Both opinions were offered after a review of all available records, and both medical professionals provided the bases on which they relied to form their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board finds that the evidence is in equipoise as to whether the Veteran's current hypertension was caused or aggravated by the service-connected diabetes mellitus.  See Gilbert, 1 Vet. App. At 53-54.  In resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.

The Board notes that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination as to the etiology of the hypertension, as the June 2009 VA examiner's rationale did not specifically provide an opinion on whether the Veteran's diabetes aggravated his hypertension.  Under the "benefit-of-the- doubt" rule, however, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  
As such, further medical opinion is unnecessary.


ORDER

Service connection for hypertension is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


